       Case 1:20-cv-02025-VEC Document 43 Filed 05/27/20 Page 1 of 2
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 2/27/2020
 -------------------------------------------------------------------------------------- X
                                                                                        :
   MASON TENDERS’ DISTRICT COUNCIL WELFARE FUND,                                        :
   PENSION FUND, ANNUITY FUND, AND TRAINING FUND,                                       :
   and DOMINICK GIAMMONA, as FUNDS’ CONTRIBUTIONS/                                      :
   DEFICIENCY MANAGER,                                                                  :   20-CV-2025 (VEC)
                                                                                        :
                                              Plaintiffs,                               :       ORDER
                                                                                        :
                            -against-                                                   :
                                                                                        :
 K.D. HERCULES, INC. and KYRIACOS DIAKOU,                                               :
                                                                                        :
                                              Defendants and Third-Party                :
                                              Plaintiffs.                               :
                                                                                        :
                            -against-                                                   :
                                                                                        :
 LABORERS LOCAL 78 OF THE LABORERS’ INTERNATIONAL                                       :
 UNION OF NORTH AMERICA, and MASON TENDERS’ DISTRICT :
 COUNCIL OF GREATER NEW YORK, AFFILIATED WITH THE                                       :
 LABORERS’ INTERNATIONAL UNION OF NORTH AMERICA,                                        :
                                                                                        :
                                              Third-Party Defendants.                   :
 -------------------------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties called the Court to schedule a teleconference to discuss Third-

Party Defendants’ contemplated motion to strike the Third-Party Complaint;

        IT IS HEREBY ORDERED that a teleconference is scheduled for May 29, 2020, at 2:00

p.m. The parties must call (888) 363-4749 // Access code: 3121171# // Security code: 2025.

Counsel should adhere to the following rules and guidelines:

            1. Counsel should use a landline whenever possible, should use a headset instead of
               a speakerphone, and must mute themselves whenever they are not speaking to
               eliminate background noise. In addition, counsel should not use voice-activated
               systems that do not allow the user to know when someone else is trying to speak
               at the same time.
       Case 1:20-cv-02025-VEC Document 43 Filed 05/27/20 Page 2 of 2



        2. To facilitate an orderly conference and the creation of an accurate transcript,
           counsel are required to identify themselves every time they speak. Counsel
           should spell any proper names for the court reporter. Counsel should also take
           special care not to interrupt or speak over one another.

        3. If there is a beep indicating that a new caller has joined while counsel is speaking,
           counsel should pause to allow the Court to ascertain the identity of the new
           participant and confirm that the court reporter has not been dropped from the call.

SO ORDERED.
                                                      ________________________
Date: May 27, 2020                                       VALERIE CAPRONI
      New York, New York                               United States District Judge




                                              2
